Citation Nr: 1704542	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  13-18 517A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an increased rating in excess of 50 percent for depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 



INTRODUCTION

The Veteran served on active duty from November 1970 to September 1974.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  For the entire rating period on appeal, the Veteran's depressive disorder has been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: depressed mood, anxiety, chronic sleep impairment, panic attacks occurring more than once a week, disturbance of motivation and mood, mild memory loss, impairment of short and long term memory, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstance, including in a work setting.

2.  For the entire rating period on appeal, the Veteran's depressive disorder has not more nearly approximated occupational and social impairment, with deficiencies in most areas, such as family relations, judgment, thinking, or mood.



CONCLUSION OF LAW

For the entire rating period on appeal, the criteria for a rating in excess of 50 percent for the service-connected depressive disorder disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9434 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide. VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, a VCAA notice letter sent in November 2011 satisfied the provisions of 
38 U.S.C.A. § 5103 (a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information required by Vazquez-Flores. 

The Board finds that all necessary assistance has been provided to the Veteran. Service treatment records, VA treatment records, VA examinations, and lay statements have been associated with the claims file.  The Veteran was afforded VA examinations in November 2011, March 2013, and December 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate for rating purposes as they are predicated on a review of the claims folder and medical records contained therein; contain a description of the history of the disability at issue; document and consider the Veteran's complaints and symptoms; fully address the relevant rating criteria; and contain a discussion of the effects of the Veteran's service-connected depressive disorder on his occupational and daily activities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159 (c)(4). 

VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim and to respond to VA notices.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.


Disability Ratings Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In Hart v. Mansfield, 21 Vet. App. 505, 511 (2007), the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings." 

For the rating period prior to December 21, 2010, the Veteran is in receipt of a 30 percent MDD evaluation under Diagnostic Code 9434.  A 30 percent rating is assigned when MDD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment and mild memory loss. 
38 C.F.R. § 4.130 (2016).

A rating of 50 percent is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434.

Beginning December 21, 2012, the Veteran is in receipt of a 70 percent rating.  A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  38 C.F.R. § 4.130, Diagnostic Code 9434.

In applying the above criteria, the Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so).

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV or DSM 5).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  See Mauerhan, 16 Vet. App. 436.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work). 

GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  

GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e. g., a depressed patient who avoids friends, neglects family, and is unable to do work).  

A GAF Score of 21 to 30 denotes behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g, sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function is almost all areas (e.g., stays in bed all day; no job, home or friends).

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was initially certified to the Board prior to August 4, 2014, the DSM-5 is not applicable to this case.  However, according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice. 

In reviewing the evidence of record, the Board will consider the assigned GAF score; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2016).

Rating Analysis for Depressive Disorder

The Veteran essentially contends that his depressive disorder disability is more severe than what is contemplated by the currently assigned 50 percent disability rating.

Upon review of all the evidence of record, the Board finds that the Veteran's depressive disorder has not more nearly approximated a 70 percent disability rating for the entire rating period on appeal.

The evidence includes a November 2011 VA examination.  During the evaluation, the Veteran reported working full-time.  He reported that he started using FMLA leave as a result of a renal stent in February 2011.  The Veteran described having many days in which he did not feel well enough to work and needed to call in sick. 
The examiner noted that the Veteran's "not feeling well" appeared to be a function of "both mental and physical factors."  Symptoms were noted by the VA examiner to include depressed mood, anxiety, chronic sleep impairment, mild memory loss, impairment of short and long term memory, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstance, including in a work setting.  The examiner also noted that the Veteran's depressive disorder resulted in occupational and social impairment due to mild or transient symptoms which decreased work efficiency and his ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication.  A GAF score of 68 was noted, reflective of mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.

VA treatment records include a March 2012 psychosocial assessment (in Virtual VA).  During the evaluation, the Veteran reported that he isolated himself and avoided people.  It was noted that the Veteran was currently working, but he had lost some employment positions in the past due to "interpersonal difficulties."  Upon mental status examination, the Veteran's behavior was confrontational and guarded.  His mood was depressed.  Insight and Judgment were fair.  A GAF score of 65 was noted, indicative of some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.

In a November 2012 VA mental health note (in Virtual VA), the Veteran was noted to have continued anxiety symptoms at work.  The Veteran reported that he did not handle pressure well.  In a March 2013 VA mental health treatment record (in Virtual VA), the Veteran reported continued symptoms of anxiety.  He stated that he especially noticed his anxiety regarding his work.  The VA psychologist indicated that the Veteran reported isolation as a way of managing his anxiety.  

The Veteran was afforded another VA examination in March 2013.  During the evaluation, it was noted that, since his last exam in November 2011, the Veteran continued to live alone.  The Veteran reported that he did not like to go out.  The Veteran continued to remain employed, but had used up all of his FMLA leave.  Symptoms were noted by the VA examiner to include depressed mood, anxiety, panic attacks more than once a week, disturbance of motivation and mood,  and difficulty in adapting to stressful circumstance, including in a work setting.  The examiner also noted that the Veteran's depressive disorder resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with normal routine behavior self-care and conversation.  A GAF score of 68 was noted, indicative of mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.

The evidence also includes a December 2013 VA psychiatric examination (in Virtual VA).  Symptoms were noted by the VA examiner to include depressed mood, anxiety, panic attacks more than once a week, flattened affect, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstance, including in a work setting.  The examiner also noted that the Veteran's depressive disorder resulted in occupational and social impairment with occasional decrease in work
efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

Based upon review of all the evidence of record, both lay and medical, the Board finds that for the entire rating period on appeal, the Veteran's depressive disorder has not more nearly approximated occupational and social impairment, with deficiencies in most areas, such as family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; and difficulty in adapting to stressful circumstances.

The Board recognizes that the Court in Mauerhan, 16 Vet. App. 436, stated that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating; however, the Court further indicated that, without those examples, differentiating between rating evaluations would be extremely ambiguous.  Id. at 442.

The weight of the evidence demonstrates that the Veteran's overall depressive disorder disability picture is adequately contemplated by the 50 percent rating currently assigned for the rating period on appeal.  In this regard, the evidence shows that the Veteran has been noted to have difficulty sleeping, but this is specifically contemplated under the criteria for a 30 percent rating, a lower rating than his currently assigned 50 percent evaluation.  

Further, the Veteran's symptoms of flattened affect, panic attacks more than once a week, impairment of short and long term memory, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships are specifically contemplated in the 50 percent rating criteria. 

Moreover, despite the Veteran's depression and anxiety, the Board finds that these symptoms have not been "near-continuous" affecting his ability to function independently.  The Veteran has been able to maintain full-time employment and lives alone, which suggests to the Board that the Veteran is able to care for himself and his daily needs.  

The Veteran was also assigned GAF scores of 65 and 68 during the rating period on appeal (see November 2011 VA examination report, March 2012 VA treatment record, and March 2013 VA examination report).  These GAF scores contemplate mild symptoms or mild impairment in social or occupational functioning. 

The Board recognizes that the Veteran has continued to experience anxiety related to his employment throughout the rating period on appeal.  That notwithstanding, the evidence does not suggest that the Veteran's anxiety has caused deficiencies in his work.  The Veteran is employed full-time and has remained at the same position for several years.  This suggests to the Board that the Veteran's anxiety is not so severe as to result in any significant impairment or deficiency with his occupation.

The Board also notes that the Veteran has consistently reported living alone and not liking to go out.  However, during the March 2013 VA examination, the Veteran specifically denied having problems with people or relationships.  Further, in an April 2009 VA examination (administered prior to the current appeal period on appeal), the Veteran reported that he had a "good relationship with his two children and gets along with co workers."  He also indicated that he had friends, but only socializes at Narcotics Anonymous (NA) meetings.  During the November 2011 VA examination (administered within the rating period on appeal), it was noted that there were essentially no changes since his prior examination and that he continued to socialize primarily with other NA members.  This evidence demonstrates that the Veteran's social impairment as a result of his depressive disorder does not more nearly approximate the criteria for a 70 percent disability rating.  

For these reasons, the Board finds that the weight of the evidence of record is against a finding of demonstrated occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood for the rating period on appeal.  Accordingly, the Board finds that a rating in excess of 50 percent for service-connected depressive disorder is not warranted.

Extraschedular Consideration

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's depressive disorder disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  A comparison between the level of severity and symptomatology of the Veteran's symptoms with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability.  The Veteran's symptoms have been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: depressed mood, anxiety, chronic sleep impairment, panic attacks occurring more than once a week, disturbance of motivation and mood, mild memory loss, impairment of short and long term memory, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstance, including in a work setting.
The Board finds that the record does not reflect that the Veteran's depressive disorder disability is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher rating on an extra-schedular basis.  

In the absence of these factors, the Board finds that the requirements for a referral for consideration of the assignment of an extraschedular evaluation for the Veteran's disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Further, a claim for a total rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes, however, that the Veteran indicated that he was currently employed full-time. As such, the issue of TDIU is not raised in this case.
ORDER

A rating in excess of 50 percent for depressive disorder is denied. 




______________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


